As filed with the Securities and Exchange Commission on September 14, 2012 1933 Act Registration No. 333-122847 1940 Act Registration No. 811-21715 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 20 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 22 [X] (Check appropriate box or boxes) Neuberger Berman Alternative Funds (Exact Name of Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Alternative Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 (Name and Address of Agent for Service) With copies to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective (check appropriate box): X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) on pursuant to paragraph (a)(3) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment is being filed solely to submit, in interactive data format, exhibits containing risk/return summary information that is identical to the risk/return summary information contained in the Registrant’s prospectus for the following classes of the following fund, which was filed with the Securities and Exchange Commission on August 27, 2012 in Post-Effective Amendment No. 19 to the Registrant’s registration statement: Title of Securities Being Registered:Class A, Class C and Institutional Class shares of Neuberger Berman Risk Balanced Commodity Strategy Fund SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 20 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City and State of New York on the 14th day of September, 2012. NEUBERGER BERMAN ALTERNATIVE FUNDS By: /s/ Robert Conti Name: Robert Conti Title: President and Chief Executive Officer Pursuant to the requirements of the 1933 Act, Post-Effective Amendment No. 20 has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Robert Conti President, Chief Executive Officer and Trustee September 14, 2012 Robert Conti /s/ John M. McGovern Treasurer and Principal Financial and Accounting Officer September 14, 2012 John M. McGovern /s/ Joseph V. Amato Trustee September 14, 2012 Joseph V. Amato* /s/ Faith Colish Trustee September 14, 2012 Faith Colish* /s/ Martha C. Goss Trustee September 14, 2012 Martha C. Goss* /s/ C. Anne Harvey Trustee September 14, 2012 C. Anne Harvey* /s/ Michael M. Knetter Trustee September 14, 2012 Michael M. Knetter* /s/ Howard A. Mileaf Trustee September 14, 2012 Howard A. Mileaf* /s/ George W. Morriss Trustee September 14, 2012 George W. Morriss* /s/ Jack L. Rivkin Trustee September 14, 2012 Jack L. Rivkin* Signature Title Date /s/ Tom D. Seip Chairman of the Board and Trustee September 14, 2012 Tom D. Seip* /s/ Candace L. Straight Trustee September 14, 2012 Candace L. Straight* /s/ Peter P. Trapp Trustee September 14, 2012 Peter P. Trapp* *Signatures affixed by Lynn A. Schweinfurth on September 14, 2012, pursuant to a power of attorney filedwith Post-Effective Amendment No.6 to Registrant’s Registration Statement on Form N-1A, File Nos. 333-122847 and 811-21715, on October 15, 2010. Neuberger Cayman Commodity Fund I Ltd. has duly caused this Amendment to the Registration Statement for Neuberger Berman Risk Balanced Commodity Strategy Fund, a series of Neuberger Berman Alternative Funds, with respect only to information that specifically relates to Neuberger Cayman Commodity Fund I Ltd., to be signed on its behalf by the undersigned, thereunto duly authorized, in the City and State of New York on the 14th day of September, 2012. NEUBERGER CAYMAN COMMODITY FUND I LTD. By: /s/ Robert Conti Name: Robert Conti Title: Director This Registration Statement of Neuberger Berman Risk Balanced Commodity Strategy Fund, a series of Neuberger Berman Alternative Funds, with respect only to information that specifically relates to Neuberger Cayman Commodity Fund I Ltd., has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Robert Conti Director, Neuberger Cayman Commodity Fund I Ltd. September 14, 2012 Robert Conti /s/ George W. Morriss Director, Neuberger Cayman Commodity Fund I Ltd. September 14, 2012 George W. Morriss* *Signatures affixed by Lynn A. Schweinfurth on September 14, 2012, pursuant to a power of attorney filedwith Post-Effective Amendment No.19 to Registrant’s Registration Statement on Form N-1A, File Nos. 333-122847 and 811-21715, on August 27, 2012. NEUBERGER BERMAN ALTERNATIVE FUNDS EXHIBIT INDEX Exhibit Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
